         Case 6:18-cv-00876-MK           Document 18        Filed 01/30/19   Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

 NANCY BOYD,

                                Plaintiff,
                                                                              6: 18-cv-00876-MK
                       V.
                                                                                   illDGMENT
 KOHL'S DEPARTMENT STORES, INC. et
 al,

                                Defendant.

       This action is dismissed without prejudice and without costs or fees to either party for 45

days from the date of this Judgment as per the Stipulated Notice of Voluntary Dismissal (ECF No.

17) pursuant to FRCP 41(a)(l)(A)(ii). Following the 45-day period, this case shall be dismissed

with prejudice and without costs or fees to either party.

       Dated this 30th day of January 2019.
